         Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 1 of 31




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND


THE DISTRICT OF COLUMBIA                 *
and THE STATE OF MARYLAND,               *
                                         *
               Plaintiffs,               *
                                         *
v.                                       *             Civil No. PJM 17-1596
                                         *
DONALD J. TRUMP,                         *
in his official capacity as              *
President of the United States,          *
                                         *
               Defendant.                *




                             MEMORANDUM OPINION



                                  I. Procedural Background

        In a previous Opinion, the Court held that the District of Columbia and the State

of Maryland have standing to challenge, in his official capacity, President Donald J.

Trump based on his alleged violations of the Foreign and Domestic Emoluments Clauses

of the U.S. Constitution. 1 The Court found that Plaintiffs had standing based on

proprietary, quasi-sovereign, and parens patriae interests vis-a-vis the President’s

undisputed ownership interest in the Trump International Hotel in Washington.2
1
    See Opinion (March 28, 2018), ECF No. 101 (Standing Opinion).
2
    Id. at 12-29.
                                             -1-
         Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 2 of 31




        In a second Opinion, the Court considered the meaning of the term “emolument”

as used in the Clauses. The Foreign Clause bans any person holding an office of profit or

trust under the United States, (including, the Court found, the President) from accepting

without Congressional approval “any present, Emolument, Office, or Title, of any kind

whatever, from any King, Prince or foreign State.” U.S. Const. art. I, § 9, cl. 8. The

Domestic Clause provides that “[t]he President shall… receive for his services, a

compensation…and he shall not receive within that period any other emolument from the

United States, or any of them.” U.S. Const. art. II, § 1, cl. 7. Based on those constitutional

texts, as well as the virtually universal definition given the term “emolument” in

dictionaries and literature contemporaneous to the enactment of the Clauses, the purpose

of the Clauses, and ample historical evidence and executive branch precedent and

practice, the Court determined that the word “emolument” refers to any “profit,” “gain”

or “advantage” of a more than de minimis nature. 3 Accordingly, the President’s

ownership interest in the Trump International Hotel and his apparent receipt of benefits

from at least some foreign and state governments, as well as from the Federal

Government itself, suggest that he has received “emoluments” in violation of the

Constitution, giving rise to plausible causes of action against him brought by parties with

standing.



3
    See Opinion (July 25, 2018), ECF No. 123 (Emoluments Opinion).
                                             -2-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 3 of 31




       The President has filed a Motion for Leave to Appeal (Interlocutory) and for a

Stay Pending Appeal the Court’s rulings, ECF No. 127, which Plaintiffs oppose. As part

of the relief he requests, the President asks the Court to stay any and all discovery

pending his appeal, again over Plaintiffs’ objection.

       The Court has reviewed the President’s Motion and, for the reasons that follow,

will DENY it. His Motion for a Stay pending any appeal will also be DENIED.

                    II. Questions the President Seeks to Have Certified

       Pursuant to 28 U.S.C. § 1292(b), the President has identified four (4) purportedly

controlling questions of law decided by the Court in its previous two opinions that he

believes are certifiable: (1) the correct interpretation of the term “emolument” in the

Emoluments Clauses of the Constitution and the scope of those Clauses; (2) whether

Plaintiffs have asserted interests addressed by those Clauses and have an equitable cause

of action under them; (3) whether Plaintiffs have Article III standing to pursue their

claims; and (4) whether the Court has jurisdiction to issue declaratory and injunctive

relief against the President. Def’s Mot. for Appeal at 1.

                                     III. Statutory Standards

       a.     In general

       28 U.S.C. § 1292(b) provides that when a district judge believes an order “[1]

involves a controlling question of law [2] as to which there is substantial ground for

difference of opinion [3] and that an immediate appeal from the order may materially
                                             -3-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 4 of 31




advance the ultimate termination of the litigation,” the Judge may certify it for

interlocutory appeal, “[p]rovided, however, That application… shall not stay

proceedings” unless ordered by the district judge or appellate court.

       Although noting that the Fourth Circuit has cautioned that § 1292(b) should be

used sparingly, the President argues that the “Supreme Court has explained that ‘district

courts should not hesitate to certify an interlocutory appeal’ when a decision ‘involves a

new legal question or is of special consequence.’” Mohawk Industries, Inc. v. Carpenter,

558 U.S. 100, 111 (2009). Indeed, the Seventh Circuit, says the President, has

“emphasize[d] the duty of the district court… to allow an immediate appeal to be taken

when the statutory criteria are met.” Ahrenholz v. Board of Trustees, 219 F.3d 674, 677

(7th Cir. 2000). For the purposes of § 1292(b), a “question of law” is “the meaning of a

statutory or constitutional provision, regulation, or common law doctrine.” Lynn v.

Monarch Recovery Mgmt, Inc., 953 F. Supp. 2d 612, 623 (D. Md. 2013). Def’s Mot. for

Appeal at 6-7 (Aug. 17, 2018), ECF No. 127.

       Plaintiffs, for their part, cite the “general rule[ ]that ‘a party is entitled to a single

appeal, to be deferred until final judgment has been entered, in which claims of district

court error… may be ventilated.’” Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 712

(1996), and that the “‘narrow’ exception” for interlocutory appeals under § 1292(b)

“should stay that way and never be allowed to swallow the general rule, that a party is

entitled to a single appeal.” Dig. Equip. Corp. v. Desktop Direct, Inc., 511 U.S. 863, 868
                                              -4-
        Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 5 of 31




(1994). “[E]ven when the elements of section 1292(b) are satisfied,” say Plaintiffs, “the

district court retains ‘unfettered discretion’ to deny certification.” Garber v. Office of the

Comm’r of Baseball, 120 F. Supp. 3d 334, 337 (S.D.N.Y. 2014). Plaintiffs say further

that, consistent with interlocutory appeals remaining a narrow exception, “[c]ertification

under section 1292(b) is improper if it is simply ‘to provide early review of difficult

rulings in hard cases.’” Pls.’ Resp. in Opp’n at 2-3 (Sept. 17, 2018), ECF No. 133

(quoting Butler v. DirectSAT USA, LLC, 307 F.R.D. 445, 452 (D. Md. 2015)).

       A district court’s decision not to certify an interlocutory appeal is final and

unreviewable. This is said to be so because a case must be certified to be considered by

the Fourth Circuit; lack of certification therefore ordinarily precludes appellate court

jurisdiction. In re Pisgah Contractors, Inc., 117 F.3d 133, 137 (4th Cir. 1997)

(explaining that the Fourth Circuit did not have subject matter jurisdiction where the

district court declined to certify an interlocutory order for appeal). Failing to meet even

one of the statutory requirements will defeat a litigant’s request for an interlocutory

appeal. See, e.g., Cooke-Bates v. Bayer Corp., 2010 WL 4789838, at *2 n.4 (E.D. Va.

Nov. 16, 2010) (denying interlocutory appeal, and not deciding whether issues presented

were controlling questions of law that may advance the termination of the litigation,

because a nevertheless novel question was not particularly difficult and therefore did not

present substantial grounds for disagreement); Butler, 307 F.R.D. at 452 (“Unless all of


                                             -5-
        Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 6 of 31




the statutory criteria are satisfied . . . ‘the district court may not and should not certify its

order . . . under section 1292(b).’”) (internal citation omitted).

       b.     Controlling Questions of Law

       The President argues that the Fourth Circuit has recognized that “it may be proper

to conduct an interlocutory review of an order presenting ‘a pure question of law,’ i.e.,

‘an abstract legal issue that the court of appeals can decide quickly and cleanly.’” Def’s

Mot. for Appeal at 7 (quoting United States ex rel. Michaels v. Agape Senior Cmty., Inc.,

848 F.3d 330, 340 (4th Cir. 2017) (internal citation omitted)). Accordingly, the President

cites cases to the effect that a question of law is “controlling” if its “resolution would be

completely dispositive of the litigation, either as a legal or practical matter.” Butler, 307

F.R.D. at 452 (internal quotation omitted). A ruling can also be controlling if it

“control[s] many aspects of the proceedings in substantial respects, particularly the scope

of the discovery . . . .” In re Microsoft Corp. Antitrust Litigation, 274 F. Supp. 2d 741,

742 (D. Md. 2003). In that event, the court noted that concerns bearing on the scope of

discovery are particularly likely to be weighty when the case at hand, as occurred there,

involves multi-district litigation where multiple competitor cases will be affected by the

challenged order, as was the situation in In re Microsoft, id. at 742-43.

       Plaintiffs characterize a “controlling question of law” as “an issue that would,

decided differently, terminate or substantially alter the suit.” Pls.’ Resp. in Opp’n at 3.

For instance, “controlling questions . . . determine whether there should be any future
                                               -6-
        Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 7 of 31




proceedings at all with respect to Plaintiffs’ claims.” Moffett v. Comput. Scis. Corp., No.

PJM 05-1547, 2010 WL 348701, at *2 (D. Md. Jan. 22, 2010). In his Reply, the President

emphasizes that, although a question whose resolution may terminate the case is certainly

one kind of controlling question, the standard for “controlling” questions “should be kept

flexible,” Johnson v. Burken, 930 F.2d 1202, 1206 (7th Cir. 1991), and should include

questions that control significant aspects of the proceedings, including discovery. Def’s

Reply (Sept. 26, 2018), ECF No. 134 at 3 (quoting In re Microsoft Corp., 274 F. Supp.

2d at 742). Finally, a “controlling question of law” has been said to include orders that “if

erroneous, would be reversible error on final appeal.” Lynn, 953 F. Supp. at 623 (internal

citation omitted).

       c.     Substantial Ground for Difference of Opinion

       The second statutory requirement that must be present for a district court to certify

an interlocutory appeal is that the relevant controlling question of law is one “as to which

there is substantial ground for difference of opinion.” 28 U.S.C. § 1292(b).

       The President argues that “[c]ourts have repeatedly recognized” that a “‘novel

issue’ ‘on which fair-minded jurists might reach contradictory conclusions’ ‘may be

certified for interlocutory appeal without first awaiting development of contradictory

precedent.’” Def’s Mot. for Appeal at 10 (citing Reese v. BP Expl. (Alaska) Inc., 643

F.3d 681, 688 (9th Cir. 2011); see also In re Trump, 874 F.3d 948, 952 (6th Cir. 2017)

(quoting the same). “When a matter of first impression also had other grounds for
                                             -7-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 8 of 31




difference of opinion . . ., district courts in this circuit have certified the issue for

interlocutory appeal.” Goodman v. Archbishop Curley High Sch., Inc., 195 F. Supp. 3d

767, 774 (D. Md. 2016) (quoting Kennedy v. Villa St. Catherine, Inc., No. PWG-09-3021

(WDQ), 2010 WL 9009364, at *2 (D. Md. June 16, 2010)). Moreover, the President

points out, “[t]he level of uncertainty required to find a substantial ground for difference

of opinion should be adjusted to meet the importance of the question in the context of the

specific case.” Coal. For Equity & Excellence in Md. Higher Educ. v. Md. Higher Educ.

Comm’n, No. CCB-06-2773, 2015 WL 4040425, at *6 (D. Md. June 29, 2015) (internal

quotation omitted) (granting § 1292(b) certification in light of the “context of this

extraordinarily important case”). The President believes that the present “case presents

the extraordinary circumstance of allegations that a sitting President is violating the

Constitution,” and is now poised to be subject to “civil discovery in his official capacity.”

The President believes that this fact alone “counsels extreme restraint and warrants

§ 1292(b) certification.” Def’s Mot. for Appeal at 11.

       Plaintiffs argue that there is only “substantial ground for difference of opinion” for

§ 1292(b) certification purposes when there is “substantial doubt that the district court’s

order was correct.” Goodman, 195 F. Supp. 3d at 774 (internal citations omitted). They

insist that a party’s “own disappointment or disagreement with the outcome of an order

does not rise to the level of substantial doubt.” See Lizarbe v. Rondon, No. PJM 07-1809,

2009 WL 2487083, at *3 (D. Md. Aug. 12, 2009) (court found that where there was no
                                             -8-
        Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 9 of 31




contrary authority other than party’s own disagreement with controlling case law, there

was no substantial ground for difference of opinion). In the same vein, “[a]n issue

presents a substantial ground for difference of opinion if courts, as opposed to parties,

disagree on a controlling legal issue.” Goodman, 195 F. Supp. 3d at 774 (internal

quotation omitted); Pls.’ Resp. in Opp’n at 4.

       Finally, the Court notes that the “mere presence of a disputed issue that is a

question of first impression, standing alone, is insufficient to demonstrate a substantial

ground for difference of opinion.” Lynn, 953 F. Supp. 2d at 624 (quoting In re Flor, 79

F.3d 281, 284 (2d Cir.1996)). To be sure, however, questions of first impression have

nevertheless been certified when they otherwise meet all statutory requirements for

certification, novelty notwithstanding. Id. (quoting Kennedy, 2010 WL 9009364, at *2

(D. Md. June 16, 2010)).

       d.     Likelihood of advancing the termination of the case

       The third and final statutory requirement for § 1292(b) certification purposes is

that the controlling question of law as to which a substantial ground for difference of

opinion exists is one where “an immediate appeal from the order may materially advance

the ultimate termination of the litigation.”

       The President observes that the third and first statutory requirements for

certification are interrelated. If an immediate appeal may materially advance the ultimate

termination of the litigation, a question of law is necessarily “controlling” because it
                                               -9-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 10 of 31




“could advance the litigation by ending it,” Coal. For Equity & Excellence in Md. Higher

Educ., 2015 WL 4040425, at *7, even if “other possible outcomes exist.” Kennedy, 2010

WL 9009364, at *4. The President further suggests that this third requirement is met

where the appeal would “eliminate complex issues so as to simplify the trial, or

[]eliminate issues to make discovery easier and less costly.” Lynn, 953 F. Supp. 2d at 626

(internal quotation omitted). Def’s Mot. for Appeal at 7-8; see Pls.’ Resp. in Opp’n at 4.

       The President submits that an interlocutory appeal of the four questions he raises

is warranted because the resolution of any one of them in his favor would “either

terminate this suit or at least substantially narrow the scope of this litigation,” and

because there is a “substantial ground for difference of opinion as to each” question.

Def’s Mot. for Appeal at 1-2. He believes this is particularly true with regard to his “view

that to qualify as an ‘Emolument,’ the benefit must be a ‘profit arising from an office or

employ.’” Id. The Court considers the President’s arguments and Plaintiffs’ responses.

       Plaintiffs submit that none of the questions the President seeks to certify is likely

to advance the termination of or the reduction of significant aspects of the case. Most

centrally, even were the Court of Appeals to accept the President’s cramped

interpretation of the meaning of “emoluments,” i.e. that they are only prohibited if given

for actions taken by the President as President—there is clear evidence that some foreign

governments have explicitly stated that they are patronizing the Trump International

Hotel precisely because the President, in effect, owns it. Accordingly, say Plaintiffs,
                                            -10-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 11 of 31




discovery would proceed in the case even if the term “emoluments” is more narrowly

defined.

       e.     Court’s interpretation of the term “Emolument”

       First and foremost, the President believes that the correct interpretation of the term

“emolument” in the Emoluments Clauses and the scope of those Clauses is a controlling

question of law because, if decided in his favor, this suit would be terminated or, at the

very least, substantially narrowed in scope. Plaintiffs not only believe the Court’s

interpretation of the meaning of the term “emolument” is, by any analysis, correct; they

argue that the issue is not even a controlling question of law. The Court agrees with

Plaintiffs.

       The President insists here, just as he did in his original brief, that his interpretation

of what an “emolument” is– based on his reading of text, his review of contemporaneous

definitions of the term, his understanding of the purpose of the Clauses, his take on

historical evidence, and executive branch precedent and practice—is one as to which

substantial grounds of disagreement exist, presumably in the sense that fair minded jurists

might reasonably reach contradictory conclusions. The Court finds this a dubious

proposition. Even now it remains unclear, as it did in connection with the President’s

original motion to dismiss, exactly how he came to his view of the meaning of

“emolument.” What he said in his Motion to Dismiss and repeats now is that the

President would have to receive payments for his services as President for the payments
                                             -11-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 12 of 31




to qualify as prohibited “emoluments;” in other words, over and above the salary he

receives for his services as President, the Federal government, and foreign and state

governments would have to make specific payments to him (or possibly provide

non-monetary benefits) for Presidential acts before they would be constitutionally

impermissible. See, e.g., Def’s Mot. for Appeal at 14. By every reasonable metric, this

appears to describe what is tantamount to a bribe, so above all else the President’s

definition of the term “emolument” is exceedingly strained. To be sure, it may be a

difference of opinion, (“emoluments… of any nature whatsoever”), but, in candor, as

much as anything it appears to be little more than a lawyerly construct to establish a

“difference of opinion,” but not necessarily one as to which fair minded jurists might

reach contradictory conclusions. See Emoluments Opinion at 31.

       Plaintiffs, moreover, stress that “the President offers no authority demonstrating

the disagreement among courts that is generally necessary to show substantial doubt as to

the correctness of this Court’s opinion.” Pls.’ Resp. in Opp’n at 11 (emphasis added)

(citations omitted). They emphasize that the mere fact that the Court’s ruling deals with

an issue of first impression does not guarantee certification for purposes of interlocutory

appeal. Indeed, say Plaintiffs, “[d]istrict judges have not been bashful about refusing to

find substantial reason to question a ruling of law, even in matters of first impression.” 16

Charles A. Wright, Federal Practice and Procedure § 3930 (3d ed. 2018). See also Job v.

Simply Wireless, Inc., No. 15-676, 2016 WL 8229037, at *2 (E.D. Va. Jan 19, 2016)
                                            -12-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 13 of 31




(rejecting defendants’ argument that “an interlocutory appeal is warranted every time a

district court interprets novel contractual language” as “plainly inconsistent with the

strong policy favoring appeals only from final orders”); In re Loy, No. 07-51040-FJS,

2011 WL 2619253, at *9 (E.D. Va. 2011) (noting that the fact that a case involves

“novel issues . . . is not conclusive that a substantial ground for difference of opinion

exists”). Plaintiffs conclude that certification is particularly inapt in a situation where, as

here, the “Court has unambiguously determined that none of the President’s definitional

arguments withstand scrutiny.” Pls.’ Resp. in Opp’n at 13.

       Additionally, the Court finds no substantial ground for difference of opinion

among courts as to the meaning of “emolument” that meets the § 1292(b) standard. The

Court’s own 52-page opinion on the subject, rather than “highlight[ing] the complexity of

the interpretive task,” as the President suggests, Def’s Mot. for Appeal at 11, provides an

extensive explanation of how and why the vast weight of textual, definitional, and

historical evidence and executive branch precedent and practice justify the broader

reading of the term “emolument” given by the Court than what the President puts forth.

       It is clear that the President, unhappy with the Court’s reasoning and conclusion,

merely reargues that his interpretation of the Emoluments Clauses should apply instead

of the one the Court gave. He challenges the Court’s interpretation of the text of the

Clauses; the original definitions and public meaning of the term “emolument”; the

purpose of the Emoluments Clauses; their historical context; and the consistent
                                             -13-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 14 of 31




interpretation that the executive branch offices have given the term or related terms over

the years. The Court sees no point in stating again why it concluded as it did as to each of

these issues. Clearly the President believes that the Court made incorrect holdings; it is

another matter altogether, however, for him to establish the requisite “substantial

difference of opinion” over the Court’s rulings apart from that. He has not done so.

Although the President cites to the decision of Judge Daniels in the CREW case as a court

disagreeing over the purpose of the protection the Clauses offer, the fact is that Judge

Daniels engaged in no analysis at all as to the meaning of the Emoluments Clauses.

Rightly or wrongly, he dismissed the case on standing grounds. Any comment he may

have made as to the meaning of the term were extraneous to the ratio decidendi of his

decision. See Citizens for Responsibility and Ethics in Washington v. Trump, 276 F.

Supp. 3d 174 (S.D.N.Y. Dec. 21, 2017) (“the CREW case”).

       The Court returns to the proposition that “a party’s own disagreement with a

district court’s conclusion does not constitute ‘substantial ground[s] for difference of

opinion.’” Al Maqaleh v. Gates, 620 F. Supp. 2d 51, 55 (D.D.C. 2009) (internal quotation

omitted). Furthermore, insofar as a question may arise for the first time, it has been held

that while district courts may consider novelty as a determinative factor in certifying an

order, they should do so only where the other statutory requirements for certification are

already met and where the “matter of first impression also ha[s] other grounds for


                                            -14-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 15 of 31




difference of opinion.” Lynn, 953 F. Supp. 2d at 624 (alteration in original) (quoting

Kennedy, 2010 WL 9009364, at *2).

       All this said, as the Court had occasion to point out in its earlier opinion, even

accepting the President’s proposed definition of “emolument,” Plaintiffs have still

plausibly stated a claim in this case. Emoluments Opinion at 19. For instance, insofar as

foreign governments have expressly stated in the media that they are patronizing the

President’s hotel precisely because he is the President, and insofar as foreign

governments such as Kuwait and Saudi Arabia have demonstrably done so, their

payments could still constitute an “emolument” foursquare within the President’s

definition of the word, especially if, what appears likely, the payments to his hotel are

being made with an expectation of favorable treatment by the President in matters of

foreign policy. As a result, even if the appellate court were to disagree with this Court’s

definition of “emolument” and embrace the President’s, Plaintiffs’ claims in this case

would still remain viable under the definition of “emolument” the President himself

appears to embrace.

       Finally, there is genuine concern on the part of Plaintiffs, indeed the Court shares

it, that if the President is permitted to appeal the Court’s decisions in piecemeal fashion,

ultimate resolution of the case could be delayed significantly, perhaps for years, since it is

quite likely the President would seek to appeal an adverse decision from the Fourth

Circuit to the U.S. Supreme Court. That, as a matter of justice, cannot be countenanced.
                                            -15-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 16 of 31




There is no substantial disagreement over the meaning of the term “emolument” in the

sense that reasonable jurists, much less courts, would disagree, nor would resolution of

that question in favor of the President on appeal be likely to materially advance the

ultimate termination of the proceedings or otherwise streamline the proceedings in any

material respect. See supra pp. 10-11. The Court’s ruling as to the meaning of

“emolument” is not appropriate for certification.

       f.     Whether Plaintiffs have interests addressed by the Emoluments Clauses

              and have an equitable cause of action under them

       The second question the President identifies for interlocutory appeal is whether the

Plaintiffs have asserted interests addressed by the Emoluments Clauses and have an

equitable cause of action under them. He disagrees with the Court that the Emoluments

Clauses “were intended to protect against competitive injuries to particular members of

the public” or that the Court “may recognize an equitable cause of action by a private

person to enforce” them. Def’s Mot. for Appeal at 22. He begins, as of course he must,

by arguing the question of Plaintiffs’ standing is a controlling question of law as to which

there is substantial disagreement, which is to say, one that fair minded jurists disagree

over or as to which diverse courts have opined. The Court has just rejected this argument.

       But, further, Plaintiffs argue that their standing is not a controlling question of law

because the Court found that they “have standing based on harms to their proprietary,

parens patriae, and quasi-sovereign interests.” Pls.’ Resp. in Opp’n at 5. See Standing
                                            -16-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 17 of 31




Opinion at 20, 25, 29. On the other hand, the President, in his motion seeking

certification for leave to appeal, only discusses the Court’s ruling on the question of

competitor standing. Again, therefore, Plaintiffs conclude, an appellate decision favorable

to the President—i.e., were the Court to find that the Emoluments Clauses were not

meant to protect competitors’ economic interests—would still leave Plaintiffs free to

proceed in their capacities as parens patriae and quasi-sovereigns. Pls.’ Resp. in Opp’n at

6. The President has sought to salvage his argument in his Reply, suggesting that “by

‘economic interests,’ he was clearly referring to interests against ‘competitive injuries,’…

which would encompass both Plaintiffs’ proprietary and asserted parens patriae

interests.” Def’s Reply at 10. The President’s reply gains him no ground.

       As the Court explained in its Standing Opinion, the District of Columbia and the

State of Maryland have standing as parens patriae in part because of the apparent

competitive economic injuries sustained by their residents as a result of competitive

advantages enjoyed by the Trump International Hotel. The Court also held that as parens

patriae and by reason of the District and Maryland’s quasi-sovereign positions, they are

acting appropriately to protect their state economies and governance interests. Standing

Opinion at 15. That is, on behalf of their citizens, Plaintiffs assert “public or

governmental interests that concern the State as a whole.” Standing Opinion at 25 n.14,

26 (citing Massachusetts v. EPA, 549 U.S. 497, 520 n.17 (2007)). Although the President

goes on at length, arguing that contrary to the Court’s ruling, competitor standing does
                                            -17-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 18 of 31




not apply in this case, see Def’s Mot. for Appeal 22-23; Def’s Reply at 12-13, the Court

agrees with Plaintiffs that even an appellate ruling in favor of the President on this point

would not preclude Plaintiffs from pursuing their claims as parens patriae and

quasi-sovereigns. In other words, resolving the President’s question differently on appeal

would not substantially narrow or terminate this litigation, and is not therefore a

controlling question for the purposes of certification under § 1292(b). While this alone

suffices to deny certification of this particular question, for the sake of completeness, the

Court considers the President’s further arguments on this issue.

       The President points to Judge Daniels’ decision in the CREW case as an instance

of another court disagreeing over whether business competitors are within the

Emoluments Clauses’ zones of interest. Def’s Mot. for Appeal at 22. To be sure, Judge

Daniels did say that,
      [n]othing in the text or the history of the Emoluments Clauses suggests
      that the Framers intended these provisions to protect anyone from
      competition. The prohibitions contained in these Clauses arose from the
      Framers’ concern with protecting the new government from corruption
      and undue influence.”

276 F. Supp. 3d at 187.

       The quoted language from Judge Daniel’s decision, however, is pure dicta. After

finding that plaintiffs there—a non-profit organization (CREW) and two private

citizens—had failed to show injury-in-fact for standing purposes, Judge Daniels went on

to opine that business competitor plaintiffs are not within the zone of interests of the
                                            -18-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 19 of 31




Emoluments Clauses and thus could not invoke their protection. Even as dicta, it is not

clear why entities or persons affected by undue influence or corruption on the part of

their business competitor somehow lie outside the zone of interests of the Clauses. In a

broad sense, all Americans fall within the zones of interest of the Clauses. Nothing in the

Constitution precludes business competitors—a sub-class of Americans—from

challenging the improper receipt of emoluments by a President who is purportedly

engaging in a business directly in competition with those businesses; especially given the

particular allegations in the present case— that the President’s business is specifically

drawing business away from hotels, event spaces, and restaurants owned by the business

competitors. Judge Daniel’s decision in the CREW case, in short, does not represent a

substantial different of opinion among courts as to standing, limited as it is to the

question of standing of particular non-governmental plaintiffs. The Court agrees with

Plaintiffs that the “President’s reliance on the CREW decision reflects—at best—an

instance of judges applying the law differently[. It] does not demonstrate, as is required

for interlocutory appeal, that ‘courts themselves disagree as to what the law is.” Pls.’

Resp. in Opp’n at 8 (quoting In re Nichols, No. TDC-14-0625, 2014 WL 4094340, at *3

(D. Md. Aug. 15, 2014)).

      The more important point, in any event, is that by the President’s analysis, no one

(save perhaps Congress in cases involving emoluments paid by foreign governments)

could ever bring an action to challenge the President’s receipt of emoluments – even if
                                           -19-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 20 of 31




there were no dispute as to what the term meant—because no one, including the

American people at large, could show that they were in the zone of the interests

contemplated by the Clauses. Yet it is noteworthy that since the briefing on the

certification of the standing question was completed, another federal court has held that

some 200 members of Congress have standing to sue the President for failure to notify

Congress of his receipt of foreign “emoluments” pursuant to the Foreign Clause. See

Blumenthal v. Trump, No. 17-1154, 2018 WL 4681001, at *4-5. (D.D.C. Sept. 28, 2018).

There Judge Emmet Sullivan of the United States District Court for the District of

Columbia found that, even in light of the separation-of-powers concerns recited in that

case, standing was appropriate in part because “plaintiffs have no adequate legislative

remedy and this dispute is capable of resolution through the judicial process.” Id. at *5.

That is also the case here. The fact that another court has found standing in a cohort other

than the full membership of Congress fortifies this Court’s analysis as well. 4 The

Governmental Plaintiffs in this case lie fully within the zones of interests of the

Emoluments Clauses. Standing Opinion at 42.


4
  While Congress can presumably legislate in the context of the Emoluments Clauses, see
such initiatives as S. Con. Res. 8, 115th Cong. (2017) (among other things, declaring the
President's dealings through his companies with foreign governments to be potential
violations of the emoluments clause); H.R.J. Res. 16, 115th Cong. (2017) (denying
congressional consent for the President to accept any foreign emolument during his
Presidency), in order to prevent the President from accepting unconstitutional
emoluments, it is, as the Blumenthal decision has suggested, the President’s duty to seek
the consent of Congress first. Blumenthal, 2018 WL 4681001 at *4 (also discussing, for
standing purposes, the relevance of legislative remedy in legislator standing analyses).
                                            -20-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 21 of 31




       g.     Whether Plaintiffs have Article III standing to pursue their claims

       The third purportedly controlling question of law the President identifies is

whether Plaintiffs have Article III standing to pursue their claims. The Court has just

considered this question in connection with the previous question as to which the

President seeks certification. The President challenges the Court’s determination that the

competitor standing doctrine yields the conclusion that Plaintiffs have suffered or will

imminently suffer an injury-in-fact. But again Plaintiffs note that competitor standing is

integral primarily to their proprietary claims, not those made in their parens patriae or

quasi-sovereign capacities. For the same reasons that the Court rejects the President’s

claim that prudential standing considerations justify certification, see supra p. 17, the

Court agrees with Plaintiffs that whether they have suffered injury-in-fact based on the

competitor standing theory is not a controlling question. It is also worth considering the

President’s argument that there is “substantial ground for disagreement” on this point.

       The President again points to CREW v. Trump as evidence that courts disagree

over whether Plaintiffs have standing. Def’s Mot. for Appeal at 23-24; Def’s Reply at 13.

He recites some of Judge Daniels’ reasoning for finding that the plaintiffs in that case did

not have standing. He then argues that “reasonable minds could differ” over whether the

doctrine of competitive standing establishes Plaintiffs’ injury-in-fact; the President

submits that “the Fourth Circuit has never expressly endorsed the competitor standing

doctrine” and that no court “has applied it in the context of a diffused market in which
                                            -21-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 22 of 31




competition depends on a large number of variables, as is the case here.” Def’s Mot. for

Appeal at 23-24. The President also notes that “[t]his Court is the first ever to permit a

party to pursue relief under the Emoluments Clauses for alleged competitive injury—or

for any injury for that matter . . . .” Def’s Reply at 11.

       Again, Plaintiffs respond that even if this Court’s ruling that competitive standing

establishes an injury-in-fact for the Article III standing analysis were overturned,

Plaintiffs would still be able to proceed based on their parens patriae and

quasi-sovereign capacities. Under the latter theories, Plaintiffs share interests of “trying

to protect a large segment of their commercial residents and hospitality industry

employees from economic harm” and in “protect[ing] their position among . . . sister

states.” Pls.’ Resp. in Opp’n at 5 (citing Standing Opinion at 15, 19, 29).

       But Plaintiffs also point out that “even if the Fourth Circuit had not addressed the

question [of competitor standing], it would be of no moment because . . . ‘the Supreme

Court has recognized that plaintiffs with an economic interest have standing to sue to

prevent a direct competitor from receiving an illegal market benefit leading to an

unlawful increase in competition.’” Pls.’ Resp. in Opp’n at 6-7 (quoting Standing

Opinion at 21). Plaintiffs conclude by pointing out that Judge Daniels’ decision in CREW

v. Trump was nothing more than a Judge applying essentially the same law to different

facts, finding that “the private-party plaintiffs had not sufficiently alleged competitor

standing against the President,” but not showing disagreement about “what the law is.”
                                              -22-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 23 of 31




Pls.’ Resp. in Opp’n at 7 (internal quotation omitted). In other words, Judge Daniels was

not disagreeing with this Court over what is required to establish standing. He employed

the same three-part test this Court did. He simply found, with respect to the plaintiffs

before him, all non-governmental persons or entities, that no injury-in-fact had been

shown. Here, with more broadly based governmental entity plaintiffs before it, this Court

found that, in contrast, they had indeed established injury-in-fact.

       Beyond that, the President’s statement that the Fourth Circuit has not addressed

the question of competitor standing is somewhat misleading. While it may not have

specifically decided a case involving the theory, the Fourth Circuit has in fact noted that

“numerous cases have found that a firm has constitutional standing to challenge a

competitor’s entry into the market.” Zeneca, Inc. v. Shalala, 213 F.3d 161, 170 n.10

(4th Cir. 2000) (quoting Mova Pharm. Corp. v. Shalala, 140 F.3d 1060, 1074 (D.C. Cir.

1998)). There is thus a strong indication that the Fourth Circuit would embrace the

competitor standing theory if and when squarely called upon to decide. But this is not

that case.

       Since the first two statutory factors for certification have not been met on the

question of Article III standing via the competitor standing doctrine, the Court declines to

certify this issue for appeal.

       h.     Whether the Court has jurisdiction to declare Declaratory and Injunctive

              relief against the President
                                             -23-
          Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 24 of 31




          The fourth and final question the President identifies as certifiable is whether the

Court has jurisdiction to issue declaratory and injunctive relief against him. He submits

that if the Court’s failure to grant his motions to dismiss on this point was erroneous, it

would necessarily be reversible and dispositive on final appeal. Therefore, he says, this is

a controlling issue of law. See Butler, 307 F.R.D. at 452. The Court considers first

whether there is a substantial ground for a difference of opinion on this issue among

courts.

          The President argues that it is open to debate among courts whether equitable

relief can be granted against a sitting president. Def’s Mot. for Appeal at 24. He believes

“Supreme Court precedent holds that equitable relief against a sitting President is

‘extraordinary,’ and that federal courts have ‘no jurisdiction of a bill to enjoin the

President in the performance of his official duties.’” Id. (quoting Mississippi v. Johnson,

71 U.S. (4 Wall.) 475, 501 (1866), Franklin v. Massachusetts, 505 U.S. 788, 802 (1992)

(quoting same)). Thus the President says that the Court’s conclusion that there is no

“barrier to its authority to grant either injunctive or declaratory relief,” see Standing

Opinion at 36, is in “significant tension” with Johnson and other cited precedent. Def’s

Mot. for Appeal at 25.

          Plaintiffs contend that the Court was correct in finding that “[p]recedent makes

clear that a plaintiff may bring claims to enjoin unconstitutional actions by federal

officials and that they may do so to prevent violation of a structural provision of the
                                              -24-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 25 of 31




Constitution.” Standing Opinion at 42. They point out that in the two cases the President

cites where the courts did not issue injunctive relief against the President, both courts

noted that it was more appropriate in each case to enjoin a subordinate executive official

to block the protested action. See Pls.’ Resp. in Opp’n at 18. Here, where there is

obviously no subordinate official against whom equitable relief would make sense—the

suit has been filed against the President for actions benefitting him personally—the

situation is significantly different. Moreover, instead of involving parties seeking to

enjoin the President from enforcing an act of Congress, as was the case in Johnson5, the

present suit “involves [the President’s] personal compliance with discrete constitutional

prohibitions that foreclose any claim of Presidential authority.” Id. at 19.

       In its Standing Opinion rejecting the President’s argument, the Court discussed

this issue at length, and the issue needs no further elucidation here. See Standing Opinion

at 42. The Court found there was ample authority suggesting that even the President – in

his official capacity – can be the subject of equitable relief, especially given a situation

such as the one at hand. While Plaintiffs may not have sought a preliminary injunction,

that obviously would not diminish the force of their claim on the merits.

       i.      Extraordinary Circumstances Justifying Certification


5
  In Johnson, the State of Mississippi sought to enjoin the President from in any way
carrying out the Reconstruction Acts, which the state alleged were unconstitutional. The
Court took care to note that the single point it considered was whether the President
could be enjoined from enforcing an allegedly unconstitutional law. 71 U.S. at 498.
                                             -25-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 26 of 31




       The President relies heavily on the proposition that the Court’s orders should be

certified because they present extraordinary circumstances dealing with issues of first

impression—that a sitting President, representing an equal branch of the government, is

accused of violating the Constitution and faces the prospect of civil discovery, a

burdensome and distracting enterprise. See, e.g., Def’s Mot. for Appeal at 3, 6, 9, 25;

Def’s Reply at 1, 4, 6-7. The Court, however, reminds that even if the circumstances

were truly extraordinary—and the Court does not believe they are6—that would favor

certification only if all the criteria required by § 1292(b) are otherwise met. Here, as the

Court has found, they are not.

       Yet again, the Court notes that certification for appeal is not appropriate “to

provide early review of difficult rulings in hard cases.” Butler, 307 F.R.D. at 452

(internal quotation omitted). “[I]n a separation-of-powers case as in any other . . . . it is

the role of the Judiciary to ‘say what the law is’ regarding the meaning of the Foreign

Emoluments Clause and the President’s compliance with it.” Blumenthal, 2018 WL

4681001 at *17 (internal citation omitted) (quoting Marbury v. Madison, 5 U.S. (1

Cranch) 137, 177 (1803)). The President has not satisfied the several criteria for




6
  See supra pp. 12, 14 (discussing why it does not suffice for certification that the Orders
present some issues of first impression); Standing Opinion at 41-42 (discussing the
availability of equitable action against a President).
                                              -26-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 27 of 31




certification of the issues that concern him.7 Accordingly, his Motion for Leave to

Appeal (Interlocutory) (ECF No. 127) is DENIED.

                                    IV. Stay Pending Appeal

       Independently of the denial of the President’s request to certify, the Court

DENIES his Motion to Stay All Discovery Pending Appeal.

       When courts determine the appropriateness of staying proceedings in a given case,

three factors must be taken into account: 1) the interest in judicial economy; 2) the

hardship to the moving party if the action is not stayed; and 3) the potential damage or

prejudice to the non-moving party. International Refugee Assistance Project v. Trump,

323 F. Supp. 726, 731 (D. Md. 2018). The movant “bears the burden of establishing its

need” for a stay and does not enjoy an automatic stay as a right. Clinton v. Jones, 520

U.S. 681, 708 (1997).

       Congress expressly established the availability of an interlocutory appeal under

Section 1292(b) on the condition that it “shall not stay proceedings in the district court”

unless the district court exercises its jurisdiction to so order. See Pls.’ Resp. in Opp’n at

7
  The President may be correct that if an Order is certified for appeal and the Fourth
Circuit agrees to review it, issues “would necessarily be presented in toto to the appellate
court,” Def’s Reply at 12, and the Fourth Circuit could then evaluate issues that the
President did not explicitly address in his brief. See Yamaha Motor Corp., U.S.A. v.
Calhoun, 516 U.S. 199, 205 (“[A]ppellate jurisdiction applies to the order certified to the
court of appeals, and is not tied to the particular question formulated by the district
court.”) However, to warrant certification, the President must first demonstrate there is at
least one controlling question of law as to which there is substantial ground for difference
of opinion that could materially advance the termination of the litigation if decided
differently. He has not done so here.
                                            -27-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 28 of 31




20. The presumption, then, is against a stay. See David G. Knibb, Fed. Court of Appeals

Manual § 5:6 (6th ed. 2018). “[A] request to stay proceedings calls for an exercise of the

district court’s judgment to balance the various factors relevant to the expeditious and

comprehensive disposition of the causes of action on the court’s docket.” Maryland

Universal Elections, Inc., 729 F.3d 370, 375 (4th Cir. 2013) (internal quotation omitted).

       The requested stay in this case would not serve judicial economy for the simple

reason that the President’s success on appeal would neither terminate nor narrow the case

nor would it foreclose discovery relevant to proving, to at least some extent, Plaintiffs’

claimed injuries. See supra p. 14-15, 17, 21 (discussing why appealing the Court’s

decisions as to the meaning of “emolument” and prudential and competitive standing

would not significantly narrow the scope of the case). Furthermore, if certified for appeal

to the Fourth Circuit, it is highly likely that any decision—favorable or unfavorable to the

President—would be appealed to the Supreme Court. All the issues raised by the

President at present could just as cleanly be addressed on a final appeal. Judicial

economy favors going forward with the case in this Court at this time.

       As for hardship or inconvenience attending a stay, the most the President can say

is that if he is required to respond to civil discovery, he would be ill-served. But as

Plaintiffs point out, most of what they seek is discovery from third parties, e.g., the

Trump International Hotel, which would seem unlikely to impose any meaningful burden

on the President individually. See Report of Rule 26(f) Planning Meeting (Sept. 14,
                                            -28-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 29 of 31




2018), ECF No. 132. And, of course, “mere injuries, however substantial, in terms of

money, time, and energy necessarily expended in the absence of a stay, are not enough.”

Long v. Robinson, 432 F.2d 977, 980 (4th Cir. 1970) (internal quotation omitted). The

President’s argument that he would be distracted would seem to apply to any litigant who

has been sued. Yet Presidents have unquestionably responded to court orders, as in this

case, and have also had extensive interactions with the court system. See Standing

Opinion at 35-36; Pls.’ Resp. in Opp’n at 18-19.

      Apart from Plaintiffs’ focus on discovery from third parties, there are numerous

ways to limit the extent to which the President might be obliged to respond, e.g., he could

do so by stipulation, by limited written discovery requests, or by other non-burdensome

means. And of course, the Court is always available to limit given discovery to minimize

an unusual impact.

      It bears noting that the President himself appears to have had little reluctance to

pursue personal litigation despite the supposed distractions it imposes upon his office.

See, e.g., Order, Cohen v. United States, No. 18-3161 (S.D.N.Y. Apr. 13, 2018) (granting

the President’s motion to intervene in litigation); see also, e.g., Michael D. Shear &

Eileen Sullivan, Trump and Giuliani Taunt Brennan About Filing a Lawsuit, N.Y. Times,

Aug. 20, 2018 (President inviting lawsuit against himself), https://nyti.ms/2Mwj3De;

Letter from Charles H. Harder to Steve Rubin & Michael Wolff (Jan. 4, 2018) (providing

notice of potential legal action in connection with allegedly defamatory statements made
                                           -29-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 30 of 31




in upcoming publication), goo.gl/hwVLTZ; Steve Holland & Doina Chiacu, Trump

targets book, threatens ex-ally Bannon with legal action, Reuters (Jan. 3, 2018)

(reporting on cease-and-desist letter sent to Stephen K. Bannon and stating that President

Trump’s attorney Charles Harder “told Reuters that ‘legal action is imminent’ against

Bannon”), https://reut.rs/2NhQCJG; Sarah Fitzpatrick & Tracy Connor, Trump tries to

move Stormy Daniels lawsuit to federal court, claims she owes him $20 million, NBC

News, March 16, 2018 (President’s lawyer, with the consent of the President, files a

notice of removal in lawsuit by Stephanie Clifford), https://goo.gl/E5zo9N.

      Finally, Plaintiffs argue that a stay of all proceedings would cause substantial

harm to them and the public, more particularly the residents of the State of Maryland and

the District of Columbia, and that any inconvenience to the President does not outweigh

the prejudice that delay would visit upon Plaintiffs and their constituents. Pls.’ Resp. in

Opp’n at 26-27. The inescapable fact remains that the President could, on the basis of

piecemeal appeals, potentially delay resolution of a good part of this case for years. As

the Supreme Court has pointed out, the President “errs by presuming that interactions

between the Judicial Branch and the Executive, even quite burdensome interactions,

necessarily rise to the level of constitutionally forbidden impairment of the Executive’s

ability to perform its constitutionally mandated functions.” Clinton v. Jones, 520 U.S.

681, 702 (1997).


                                           -30-
       Case 8:17-cv-01596-PJM Document 135 Filed 11/02/18 Page 31 of 31




       The Court is satisfied that no stay of the proceedings, for discovery purposes or

otherwise, is warranted.

                                          V. Conclusion

       The President has failed to identify a controlling question of law decided by this

Court as to which there is substantial ground for difference of opinion justifying appellate

review that would materially advance the ultimate termination of the case or even the

material narrowing of issues. Nor is a stay warranted, even if the Court were to certify

one or more of the President’s proposed issues. Judicial economy would not be served,

no hardship or equitable justification would result if the case were to go forward, and any

inconvenience to the President if the proceeding is not stayed would not outweigh the

prejudice that a delay would inflict on Plaintiffs and their constituents.

       The President’s Motion for Leave to Appeal (Interlocutory) and for a Stay (ECF

No. 127) is DENIED.

       Within twenty (20) days, Plaintiffs shall submit a specific discovery schedule to

the Court consistent with that set out in the statement they previously submitted pursuant

to FRCP 26(f), ECF No. 132.

A separate Order will issue.

November 2, 2018                                     /s/
                                                 PETER J. MESSITTE
                                           UNITED STATES DISTRICT JUDGE

                                             -31-
